UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7586



ACEVEDO VALLE ATILANO,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-535-2)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Acevedo Valle Atilano, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Acevedo Valle Atilano appeals from the district court’s order

dismissing without prejudice his action filed pursuant to the Fed-

eral Tort Claims Act, 28 U.S.C. §§ 2671-2680 (1994).   Our review of

the record and the district court’s opinion discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Atilano v. United States, No. CA-99-535-2 (E.D. Va.

Nov. 4, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2